GIRBERT, Circuit Judge
(after stating the facts- as aboye).
[1, 2] The defendant .in error contends that the plaintiff in error, having pleaded guilty to the indictment and having presented no objection to the indictment in the court below, cannot be heard to object to the same in this court. Many authorities are cited for and against the contention. We may accept the rule to be this: First, that after a plea of guilty the only objection that can be made to the indictment in the court of first instance is that it “fails to describe the various acts intended to be proved with that reasonable certainty which the law requires to constitute a valid indictment” (United States v. Bayaud [C. C.] 16 Fed. 376); and, second, that by the defendant’s failure to demur to an indictment, or to enter a motion to quash, or a motion in arrest of judgment after verdict, he waives his right to object in an appellate court to any matter which goes to the form in which the offense is stated, but he does not waive the right to raise the objection that the-indictment is lacking in some essential element to constitute the offense which is charged (Hardesty v. United States, 168 Fed. 25, 93 C. C. A. 417; Dunbar v. United States, 156 U. S. 185, 15 Sup. Ct. 325, 39 L. Ed. 390; Holmgren v. United States, 217 U. S. 509, 30 Sup. Ct. 588, 54 L. Ed. 861, 19 Ann. Cas. 778; Harris v. United States, 227 U. S. 340, 33 Sup. Ct. 289, 57 L. Ed. 534). Pickett v. United States, 216 U. S. 456, 30 Sup. Ct: 265, 54 L. Ed. 566, cited by defendant in error, does not hold to the contrary. In ruling therein that objections to an indictment cannot be made for -the first time on writ of error, the court obviously had reference to such errors in the indictment as are curable by verdict, or which may be waived by the defendant, and that distinction is sufficiently pointed out in the opinion.
[3] We find no merit in any of the objections which are made to the indictment. Some of the objections are of such a character that it is difficult to understand how they could have been intended to be taken seriously. Referring to the charge that the plaintiff in error, under the name and guise of “Dr. Jordan, R. J. Jordan, Incorporated, and Jordan Museum of Anatomy,” devised a certain scheme and artifice to defraud, etc., the objection is made that the charge is equivalent to saying that a corporation conceived the scheme, and that the defendant is charged only with acting for the corporation. No such meaning can be found in the language of the charge. It distinctly alleges that the defendant acted under the guise of a corporation, and that he conceived the scheme. It would make no difference whether there was or was not such a corporation, so long as the defendant de*307vised the scheme to defraud, whether acting for the corporation or in his own behalf.
[4] But it is said that the scheme as alleged does not appear to he of a fraudulent nature, or calculated to deceive, and cases are cited to show -what must he alleged in an indictment for obtaining money-under false pretenses. But the rule in those cases has no application to a prosecution under section 215 of the Criminal Code. That section does not require that the scheme should be fraudulent upon its face. Rumble v. United States, 143 Fed. 772, 75 C. C. A. 30. All that is necessary is that it be a scheme reasonably calculated to deceive persons of ordinary comprehension and prudence and that the mail service of the United States be used and intended to be used in execution of the same. Rimmerman v. United States, 186 Fed. 307, 108 C. C. A. 385..
[5] It is urged that, from advertising that “Jordan was a physician,” etc., it does not follow that the defendant intended to claim that Jordan still existed at the time of the advertising, but merely that he was or had been a physician prior to that time. This we may pass by as a mere quibble on words. But it is said that, even supposing that the defendant did intend to advise well people that they needed medical treatment, it does not follow that he intended to defraud, be - cause it is well known that there is a large class of well people who are hypochondriacs, and who are benefited by medical treatment through its effect upon the mind. In answer to this fanciful suggestion, it is only necessary to point to the language of the indictment, which shows that the aim of the defendant’s scheme, both by advertising and by correspondence, was to convince well people that they were ill, and that they needed treatment from the imaginary Dr. Jordan.
We find no error. The judgment is affirmed.